EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 10.  The device of claim 9, further comprising a second conductive feature disposed on the first source/drain feature, and wherein the first conductive feature physically contacts the second conductive feature.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “a first conductive layer disposed over and physically contacting the top surface of the first spacer, the top surface of the first gate, the gate dielectric layer and the first sidewall of the second spacer, wherein the first conductive layer has a top surface facing away from the substrate such that the respective top surfaces of the first conductive layer and the 
Regarding claim 9, the prior art does not disclose “ a first conductive feature extending from the first gate structure to over the first source/drain feature, the first conductive feature physically contacting the respective top surfaces of the first gate dielectric, the first gate electrode and the first sidewall spacer and physically contacting the second sidewall spacer, wherein the respective top surfaces of the first gate dielectric, the first gate electrode, and the first sidewall spacer extend to the same height over the substrate” in combination with the remaining claimed features.
Regarding claim 16, the prior art does not disclose “a first conductive feature interfacing with the first sidewall spacer and disposed on the first source/drain feature, the first conductive feature having a top surface facing away from the substrate; a second conductive feature disposed over the first conductive feature and physically contacting the top surface of the first conductive feature, wherein the second conductive feature physically contacts the first and second sidewall spacers; and a first dielectric material layer disposed over the first conductive feature and physically contacting the top surface of the first conductive feature” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899